Citation Nr: 1301885	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS).  

2. Entitlement to service connection for a right hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1981 to July 1982, January 1986 to August 1987 and October 1991 to November 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues have been recharacterized to comport with the evidence of record and the Veteran's contentions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1. The Veteran's left hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS) began during service and has continued ever since.

2. The Veteran's right hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS) began during service and has continued ever since.


CONCLUSIONS OF LAW

1. The criteria for service connection for left hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2. The criteria for service connection for right hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that her right and left hand tingling and numbness began in service and has continued ever since. 

Service treatment records demonstrate that the Veteran complained of numbness and tingling in her hands throughout service.  The Veteran has continuously reported experiencing numbness, tingling, aches, and pain in both of her hands since service.  

Multiple lay statements were received from family members and co workers attesting to the Veterans continuous right and left hand difficulties.  ZB worked with the Veteran in service and reported that she started having medical problems around 1995.  ZB also reported the Veteran's complaints of numbness in her arms and hands which started with aches and tingling and worsened into pain, burning, and swelling, to the point where she cannot move her hands.  The Veteran's sister reported observing her sister's hands change color and start to swell.  Her mother, son, daughter and co-worker all reported observing the Veteran being in pain due to her hands.   While laypersons are not competent to report what the Veteran felt, such as numbness and tingling, they are competent to report what the observed, such as swelling and discoloration, and the Veteran being in pain, and they are competent to report what the Veteran told them.  

AVA general medical examination was conducted in May 2008 however the findings were inconclusive as the Veteran's right and left hand disabilities. 
The examiner noted the Veteran's report of left arm numbness at the same time as her back problems and migraines in service.  The examiner reported that she had a diagnosis of complex regional pain syndrome left more than right arm. The Veteran  reported that her arms will change colors, get cold, and feel like they are on fire.  She reported that an injection through the pain clinic completely took the pain away in between the shoulders. The examiner found that there was no apparent neurological deficit resulting from hemangioma. This may or may not be causing symptoms.  She has vertebral spinous process tenderness, and I supposed some pressure may transmit to the vertebral body but I would not expect much.  The VA examiner ordered lower cervical spine and upper thoracic spine MRIs.  In June 2008 the examiner noted that a lumbar spine MRI was done, not the cervical spine that he ordered, but did not order another cervical spine MRI.  No opinion as to the manifestations or etiologies of the Veteran's left and right hand disabilities were provided.  

The Veteran has consistently reported that she has experienced numbness and tingling in both her left and right hands since service.  The Veteran is competent to report symptoms that she experiences, such as numbness, tingling, pain and swelling.  Her family and co-workers are competent to report that she has complained about numbness, tingling, pain and swelling both in service and post service.  The Board finds both the Veteran's reports and the lay reports to be credible.  Therefore there is competent and credible evidence of left and right hand disability, to include numbness and tingling, since service.  There is no probative evidence against a finding that the Veteran's left and right hand disabilities began in service.  As such, service connection for left and right hand disabilities is warranted. 

Additionally, the Veteran has already been service connected for "migraine headaches, numbness."  She has a history of migraines with aura which consists of left arm and leg numbness.  Her left and right hand disabilities may be part of her migraine headaches, however the exact etiology of the left and right hand disabilities, to include RSDS and/or CRPS, is immaterial at this time as they first manifested in service and have continued ever since. 


ORDER

Service connection for a left hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS) is granted.  

Service connection for a right hand disability, to include reflex sympathetic dystrophy syndrome (RSDS) and/or complex regional pain syndrome(CRPS) is granted.  


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


